November 20, 2009


Mr. Charles D. Olson
Haley & Olson, P.C.
510 N. Valley Mills Dr., Suite 600
Waco, TX 76710-6078
Mr. Michael C. Singley
Mundy and Singley, LLP
816 Congress Ave,  Suite 1670
Austin, TX 78701

RE:   Case Number:  08-0121
      Court of Appeals Number:  10-07-00123-CV
      Trial Court Number:  2005-360-1

Style:      CITY OF WACO
      v.
      DEBRA KIRWAN, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      BRAD MCGEHEE, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sharri Roessler|
|   |                   |
|   |Ms. Karen Matkin   |
|   |Ms. Danica Lynn    |
|   |Milios             |
|   |Mr. Ramon G. Viada |
|   |III                |
|   |Mr. David S.       |
|   |Morales            |